DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 14, 16-21, 24-26, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17, based on the preamble, are drawn to a mounting bracket.  However, the body of the claim is drawn to the mounting bracket and its structural attachment to a support structure.   The preamble and claim body are not aligned and thus the scope of the claim is unclear.  The examiner suggests amending the preamble to reflect the details in the body of the claim – noting that the bracket has claim structure that cooperates with the support making the support seem more than relevant to the claim.
Claim 2 recites the limitation "the attachment member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites an attachment element and attachment members.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 14, 16-21, 24-26, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,892,611 to Bruce.
Regarding claim 1, Bruce ‘611 discloses an adjustable mounting bracket 100 comprising: a body portion 110 having a front side, a back side, and at least one mounting hole defined therein, the body portion 110 being adapted to be connected or disposed on a support structure via the at least one mounting hole ; the body portion 110 having a projecting member 200 connected thereto and projecting therefrom, the projecting member being adapted to receive and support an attachment element 120 which is one or more of removable, interchangeable, and replaceable relative to the body portion 110 and projecting member 200, the projecting member 200 having one or more holes or attachment members and the attachment element 120 having one or more attachment members or 
Regarding claim 2, Bruce ‘611 discloses the attachment member 120 being selected from a group comprising a cupholder, a portable device or mobile device attachment apparatus, a pole holder, a hook, a light, an electronic digital display, an illuminated digital advertising device, an illuminated or non-illuminated static advertising device and a tray.  	
Regarding claim 3, Bruce ‘611 discloses the support structure being one or more of a seatback, seat stanchion, armrest, a seat support, and a freestanding structure (col. 2, lines 25-30).  
Regarding claim 4, Bruce ‘611 discloses further comprising an advertising device 130 adapted to be one or both of removably connected to or disposed on the attachment element 120.  
Regarding claim 5, Bruce ‘611 discloses the advertising device 130 further having includes one or both of an appurtenant panel 130 and an emblem member 140 (col. 4, lines 34-42).  
Regarding claim 8, Bruce ‘611 discloses wherein the advertisement device 130/140 being readily adapted for display of advertising material including one or more of printed material, reverse printed material, or material imaged on the back side of clear advertising device, adhesive material, stickers, an electronic or electromagnetic presentation, an LED, LCD or plasma presentation, e-paper display, an electronic digital display, or removal material or materially integrally formed thereon, or as a part thereof (col. 4, lines 35-42).  
Regarding claim 9, Bruce ‘611 discloses wherein the body portion 110 being flat or angled.  
Regarding claim 10, Bruce ‘611 discloses the body portion 110 further comprising a technology storage cavity 111.  
resiliently deformable securing tabs (Fig. 10C – as best understood) that project one or both horizontally or vertically from the mounting bracket 100 and further secure the attachment 120 to the body portion 110.  
Regarding claim 16, Bruce ‘611 discloses the body portion 110 and the attachment 120 being each made of one or the other of a moldable material and a die-cut material (col. 2, lines 45-62).  
Regarding claim 17, Bruce ‘611 discloses an adjustable mounting bracket comprising: a body portion 110 having a front side, a back side, and at least one mounting hole defined therein, the body portion 110 being adapted to be connected or disposed on a support structure via the at least one mounting hole (Fig. 2B); an attachment element 120 having one or more projecting members 123 connected thereto and projecting therefrom, the projecting member 200 being adapted to connect to and receive support from the body portion 110, the projecting member 200 having one or more holes or attachment members and the body portion 110 having one or more attachment members or holes configured to be corresponding to the one or more holes or attachment members of the projecting member 200, and said projecting member 200 thereby being configured to connect to and provide support to the attachment element 120 via a cooperative connectability of one or more holes or attachment members of the attachment element 120 with the one or more attachment members or holes of the body portion 110 to secure the attachment to the body portion 110 (Figs. 4B&5D).  
Regarding claim 18, Bruce ‘611 discloses the attachment member 120 being selected from a group comprising a cupholder, a portable device or mobile device attachment apparatus, a pole holder, a hook, a light, an electronic digital display, an illuminated digital advertising device, an illuminated or non-illuminated static advertising device and a tray.  
Regarding claim 19, Bruce ‘611 discloses the support structure being one or more of a seatback, seat stanchion, armrest, a seat support, and a freestanding structure (col. 2, lines 25-30).  

Regarding claim 21, Bruce ‘611 discloses the advertising device 130 including one or both of an appurtenant panel and an emblem member 140.  
Regarding claim 24, Bruce ‘611 discloses wherein the advertisement device 130/140 being readily adapted for display of advertising material including one or more of printed material, reverse printed material, or material imaged on the back side of clear advertising device, adhesive material, stickers, an electronic or electromagnetic presentation, an LED, LCD or plasma presentation, e-paper display, an electronic digital display, or removal material or materially integrally formed thereon, or as a part thereof.  
Regarding claim 25, Bruce ‘611 discloses the back side of the body portion 110 being flat or angled.  
Regarding claim 26, Bruce ‘611 discloses wherein the body portion 110 further comprising a technology storage cavity 111.  
Regarding claim 30, Bruce ‘611 discloses further comprising resiliently deformable securing tabs (Fig. 10C – as best understood) that project one or both horizontally or vertically from the mounting bracket 100 and further secure the attachment 120 to the body portion 110.  
Regarding claim 32, Bruce ‘611 discloses wherein the body portion 110 and the attachment 120 each being made of one or the other of a moldable material and a die-cut material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes mountable cup holders or the like including mating means to support the holder relative to a body holdable on a support.  The list is as follows: 2016/0171913; 8,955,242; 9,032,651; 7,681,346; 6,457,772; 6,976,735; 6,641,101; 5,813,644; 5,709,429; 5,421,638; 9,428,207; 8,8335,96; 7,275,729; 67,39,652; 6,478,371; 5,435,511; 5,169,108; 4,697,780; 7,383,650; 10,621,850; 9,061,797; 4,951,596; and 1,262,788.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632